DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Response to Arguments
Applicant's arguments filed on 05/09/2022 with respect to claims 1 – 15 and newly added claims 16 - 17  have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that Unlike the present claimed arrangement, Noda describes that the user's line-of- sight direction and eyeball position are estimated by using the pupil-corneal reflection method on the basis of the captured image of the eye of the user looking into the EVF 14 (paragraph 0049 of Noda) and that the discrepancy between the position of the display surface in the estimated line-of-sight direction from the estimated eyeball position and the center of the display surface is estimated (paragraph 0050 of Noda). Only then is the operation instruction is imparted to the user on the basis of the estimated discrepancy. 
Because the discrepancy is estimated on the basis of the estimated line-of-sight direction and estimated eyeball position, depending on the viewing state, the accuracy of the estimation is not ideal. Thus, Noda cannot teach or suggest adjusting the viewing state that is determined by determining whether or not at least one position of the pupil image in the eye image and the number of corneal reflection images in the eye image satisfies a predetermined condition, without using the estimated line-of-sight direction and the estimated eyeball position. Therefore, the claimed method advantageously enables improved adjustment of the viewing state so that a predetermined notification can be provided.
	In response to Applicant's arguments examiner notes that In response to Applicant's arguments, 37 CFR § 1.111 (b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.
Additionally, examiner notes that adjusting the viewing state is taught in at least figure 5 item S120 and also in paragraphs 0083, 0114, 0130, and 0134; adjusting the device according to eyeball position.  Note: figure 5 also shows a predetermined condition being satisfied or not.
Hence Noda teaches the claims.

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 line 12 states “provide_a”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  in claim 15 line 5 should end in a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 16 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because independent claim 1 does not clearly set forth the metes and bounds of the patent protection desired because in claim 1 applicant claims in line 12 “provide_a predetermined notification regarding the determined method of”. The applicant ends the claim with “method of”. Clarification without introduction of new matter is required. Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NODA (US PgPub No. 2018/0039327). 
Regarding claim 1, NODA teaches an electronic device (figure 1 item 12; imaging apparatus) configured to obtain an eye image representing an eye that is captured when looking at a display (figure 5 items S100 – S110 and figures 6 - 12; obtain an eye image representing an eye that is captured when looking at a display), the electronic device (figure 1 item 12) comprising: at least one memory storing instructions (figures 4 and 16; at least one memory storing instructions); and at least one processor which executes the stored instructions causing the at least one processor (figures 4 and 16; at least one processor which executes the stored instructions causing the at least one processor) to: perform line-of-sight detection, based on the obtained eye image (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; perform line-of-sight detection, based on the obtained eye image); determine a method of adjusting a viewing state in which the display is visually perceived, by determining whether or not at least one of a position of a pupil image in the eye image and a number of corneal reflection images in the eye image satisfies a predetermined condition and provide a predetermined notification regarding the determined method of (figure 5 item S120 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; determine a method of adjusting a viewing state in which the display is visually perceived, by determining whether or not at least one of a position of a pupil image in the eye image and a number of corneal reflection images in the eye image satisfies a predetermined condition and provide a predetermined notification regarding the determined method of).

Regarding claim 2, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the predetermined notification is provided based on the eye image obtained during a calibration operation relating to the line-of-sight detection (abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein the predetermined notification is provided based on the eye image obtained during a calibration operation relating to the line-of-sight detection.

Regarding claim 3, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the pupil image is not captured within a predetermined area in the eye image, a notification that the eye is to be moved to a predetermined position corresponding to the predetermined area is provided as the predetermined notification (abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein in a case where the pupil image is not captured within a predetermined area in the eye image, a notification that the eye is to be moved to a predetermined position corresponding to the predetermined area is provided as the predetermined notification).

Regarding claim 4, as mentioned above in the discussion of claim 3, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the pupil image is captured outside the predetermined area, a notification of a moving direction indicating a direction that the eye is to be moved to reach to the predetermined position is further provided as the predetermined notification, with the moving direction corresponding to a direction from the pupil image to the predetermined area (abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein in a case where the pupil image is captured outside the predetermined area, a notification of a moving direction indicating a direction that the eye is to be moved to reach to the predetermined position is further provided as the predetermined notification, with the moving direction corresponding to a direction from the pupil image to the predetermined area).

Regarding claim 5, as mentioned above in the discussion of claim 4, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the notification of the moving direction includes display of an arrow on the display (paragraphs 0094 – 0097).

Regarding claim 6, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the stored instructions further causes the at least one processor to determine whether the number of corneal reflection images is less than a predetermined number and control the predetermined notification to vary notification content depending on a result of the determination (abstract and paragraphs 0007-0009, 0072, 0085; wherein the stored instructions further causes the at least one processor to determine whether the number of corneal reflection images is less than a predetermined number and control the predetermined notification to vary notification content depending on a result of the determination).

Regarding claim 7, as mentioned above in the discussion of claim 6, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the number of corneal reflection images is less than the predetermined number, a notification of a content regarding a degree of opening of an eyelid is provided as the predetermined notification (abstract and paragraphs 0007-0009, 0072, 0085 also figure 6; wherein in a case where the number of corneal reflection images is less than the predetermined number, a notification of a content regarding a degree of opening of an eyelid is provided as the predetermined notification).
Regarding claim 8, as mentioned above in the discussion of claim 7, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the content regarding a degree of opening of an eyelid is a content about widening the opening of the eyelid (abstract and paragraphs 0007-0009, 0072, 0085 also figure 6; wherein the content regarding a degree of opening of an eyelid is a content about widening the opening of the eyelid).

Regarding claim 9, as mentioned above in the discussion of claim 6, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the number of corneal reflection images is greater than a predetermined number, a notification of a content regarding movement of eyeglasses is provided as the predetermined notification (paragraphs 0079; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; eyeglasses wherein in a case where the number of corneal reflection images is greater than a predetermined number, a notification of a content regarding movement of eyeglasses is provided as the predetermined notification).

Regarding claim 10, as mentioned above in the discussion of claim 9, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the stored instructions further causes the at least one processor to, after providing the notification of the content regarding movement of eyeglasses, display, on the display, a first item corresponding to a corneal reflection image that has moved by a distance that is longer than a predetermined distance and a second item of an area corresponding to an area of the eye image, and provide a notification that the eyeglasses is be moved to move the first item out of the area of the second item (paragraphs 0079; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein the stored instructions further causes the at least one processor to, after providing the notification of the content regarding movement of eyeglasses, display, on the display, a first item corresponding to a corneal reflection image that has moved by a distance that is longer than a predetermined distance and a second item of an area corresponding to an area of the eye image, and provide a notification that the eyeglasses is be moved to move the first item out of the area of the second item).

Regarding claim 11, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein a state during the calibration operation relating to line-of-sight detection is a state in which an item for calibration is displayed on the display (abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein a state during the calibration operation relating to line-of-sight detection is a state in which an item for calibration is displayed on the display).

Regarding claim 12, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an optical image incident through an optical system for the display, the optical system being provided between the display and an eyepiece (abstract and paragraphs 0007, 0049, 0057 – 0058, 0070 – 0072, and 0079 also figures 7 and 10-15; a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an optical image incident through an optical system for the display, the optical system being provided between the display and an eyepiece).

Regarding claim 13, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an incident optical image without passing through an optical system for the display, the optical system being provided between the display and an eyepiece, and the stored instructions further causes the at least one processor to change a range of the eye image for performing the line-of-sight detection according to information regarding a distance between the line-of-sight detection sensor and a photographer (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an incident optical image without passing through an optical system for the display, the optical system being provided between the display and an eyepiece, and the stored instructions further causes the at least one processor to change a range of the eye image for performing the line-of-sight detection according to information regarding a distance between the line-of-sight detection sensor and a photographer).

Regarding claim 14, NODA teaches a control method of an electronic device (figure 1 item 12; imaging apparatus) configured to obtain an eye image representing an eye that is captured when looking at a display (figure 5 items S100 – S110 and figures 6 - 12; obtain an eye image representing an eye that is captured when looking at a display), the control method comprising: performing line-of-sight detection, based on the obtained eye image (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; performing line-of-sight detection, based on the obtained eye image); determine a method of adjusting a viewing state in which the display is visually perceived, by determining whether or not at least one of a position of a pupil image in the eye image and a number of corneal reflection images in the eye image satisfies a predetermined condition and provide a predetermined notification regarding the determined method (figure 5 item S120 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; determine a method of adjusting a viewing state in which the display is visually perceived, by determining whether or not at least one of a position of a pupil image in the eye image and a number of corneal reflection images in the eye image satisfies a predetermined condition and provide a predetermined notification regarding the determined method).

Regarding claim 15, NODA teaches a non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a control method (paragraphs 0009, 0102 – 0106, and 0131) of an electronic device (figure 1 item 12; imaging apparatus) configured to obtain an eye image representing an eye that is captured when looking at a display (figure 5 items S100 – S110 and figures 6 - 12; obtain an eye image representing an eye that is captured when looking at a display), the control method comprising: performing line-of-sight detection, based on the obtained eye image (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; performing line-of-sight detection, based on the obtained eye image); determine a method of adjusting a viewing state in which the display is visually perceived, by determining whether or not at least one of a position of a pupil image in the eye image and a number of corneal reflection images in the eye image satisfies a predetermined condition and provide a predetermined notification regarding the determined method (figure 5 item S120 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; determine a method of adjusting a viewing state in which the display is visually perceived, by determining whether or not at least one of a position of a pupil image in the eye image and a number of corneal reflection images in the eye image satisfies a predetermined condition and provide a predetermined notification regarding the determined method).

Regarding claim 16, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the method of adjusting the viewing state is determined based on the number of corneal reflection images in the eye image (abstract and paragraphs 0007, 0049, 0055 – 0058, 0070 – 0072, and 0085 also figures 6 - 7 and 10-15; wherein the method of adjusting the viewing state is determined based on the number of corneal reflection images in the eye image).

Regarding claim 17, as mentioned above in the discussion of claim 2, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the calibration operation is an operation for obtaining a correction value to be used in the line-of-sight detection (figure 5 item S120 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein the calibration operation is an operation for obtaining a correction value to be used in the line-of-sight detection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/27/2022